Citation Nr: 0303725
Decision Date: 03/05/03	Archive Date: 06/02/03

DOCKET NO. 99-20 503               DATE MAR 05, 2003

On appeal from the Department of Veterans Affairs Regional Office
in Portland, Oregon

THE ISSUES

1. Entitlement to an increased evaluation in excess of 30 percent
from July 1, 1998, for residuals, total left knee replacement,
currently rated 60 percent disabling.

2. Entitlement to service connection for chronic rhinitis.

REPRESENTATION 

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL 

Appellant and appellant's spouse

ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1941 to August
1945.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from September 1997 and April 1998 rating decisions by the
Department of Veterans Affairs (VA) regional office (RO) in
Portland, Oregon.

FINDINGS OF FACT

1. All available, relevant evidence necessary for an equitable
disposition of the veteran's appeal that can be obtained by VA has
been obtained by the RO.

2. The veteran's service-connected residuals, total left knee
replacement are manifested by symptoms of constant moderate to
severe knee pain while at rest, severe knee pain following
prolonged activity, easy fatigability, and decreased motion.

3. Chronic rhinitis was not shown in service.

4. The veteran's current rhinitis was first shown many years after
service and there is a preponderance of evidence against a nexus to
any incident of service, including exposure to chemicals or gases.

2 -

CONCLUSIONS OF LAW

1. Chronic rhinitis was not incurred in or aggravated by service,
nor may in-service incurrence be presumed. 38 U.S.C.A. 1110, 5107
(West 2002); 38 C.F.R. 3.303, 3.316 (2002).

2. The criteria for a disability rating of 60 percent, but not
higher, for residuals total left knee replacement have been met
from July 1, 1998. 38 C.F.R. 4.1-4.3, 4.6- 4.7, 4.40, 4.45, 4.59,
4.71a, Diagnostic Code 5003, 5257, 5261 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (hereafter VCAA), now
codified at 38 U.S.C.A. 5102, 5103, 5103A, 5107 (West 2002), was
recently enacted. The VCAA contains extensive provisions modifying
the adjudication of all pending claims. See Karnas v. Derwinski, 1
Vet. App. 308 (1991); VAOPGCPREC 11-00. Among other things, the new
law imposes on VA expanded duties to assist and notify a claimant
seeking VA benefits. VA issued regulations to implement the VCAA in
August 2001. 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as
amended at 38 C.F.R. 3.102, 3.156(a), 3.159 and 3.326(a)(2002)).
These regulations state that the provisions merely implement the
VCAA and do not provide any additional rights. 66 Fed. Reg. at
45,629. Accordingly, in general where the record demonstrates that
the statutory mandates have been satisfied, the regulatory
provisions likewise are satisfied.

Review of the claims folder reveals compliance with the statutory
and regulatory provisions sufficient to proceed on the claims
currently before the Board. That is, by way of the September 1997
and April 1998 rating decisions, the September 1999 statement of
the case (SOC), and subsequent supplemental SOC(s), the RO provided
the veteran with the applicable law and regulations and gave notice
as to the evidence generally needed to substantiate his claims. The
RO through an October 1997 letter and the Board by a December 2002
letter advised the veteran of

- 3 -

the evidence of record and the respective parties' responsibilities
in securing evidence. The veteran was afforded thorough VA physical
examination.

The Board also notes that the veteran has had the opportunity to
submit evidence and argument in support of his appeal, including
giving testimony at a personal bearing. Since the RO has provided
all required notice and assistance to the veteran, the Board finds
that there is no prejudice in proceeding with the claim at this
time. Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); Quartuccio
v. Principi, 16 Vet. App. 183 (2002).

Entitlement to Service Connection for Chronic Rhinitis

Under the basic law, service connection may be established for a
disability resulting from disease or injury incurred or aggravated
by active service. 38 U.S.C.A. 1110, 1131 (West 2002). In order to
show a chronic disease in service there must be a combination of
manifestations sufficient to identify the disease entity, and
sufficient observation to establish chronicity at the time. 38
C.F.R. 3.303(b) (2002). If chronicity in service is not
established, a showing of continuity of symptoms after discharge is
required to support the claim. Id. Service connection may be
granted for any disease diagnosed after discharge, when all of the
evidence establishes that the disease was incurred in service. 38
C.F.R. 3.303(d).

With regard to the veteran's theory that the disorder under
consideration is the result of exposure to poisonous gases in
service, 38 C.F.R. 3.316 is controlling. That regulation provides:

(a) Except as provided in paragraph (b) of this section, exposure
to the specified vesicant agents during active military service
under the circumstances described below, together with the
subsequent development of any of the indicated conditions, is
sufficient to establish service connection for that condition:

(1) Full-body exposure to nitrogen or sulfur mustard during active
military service together with the subsequent development of
chronic conjunctivitis, keratitis,

- 4 -

corneal opacities, scar formation, or the following cancers:
nasopharyngeal, laryngeal, lung (except mesothelioma), or squamous
cell carcinoma of the skin.

(2) Full-body exposure to nitrogen or sulfur mustard or Lucite
during active military service together with the subsequent
development of a chronic form of laryngitis, bronchitis, emphysema,
asthma or chronic obstructive pulmonary disease.

(3) Full-body exposure to nitrogen mustard during active military
service together with the subsequent development of acute
nonlymphocytic leukemia.

(b) Service connection will not be established under this section
if the claimed condition is due to the veteran's own willful
misconduct (See 3.301(c)) or there is affirmative evidence that
establishes a nonservice-related supervening condition or event as
the cause of the claimed condition (See 3.303). 38 C.F.R. 3.316.

For veterans exposed to mustard gas, the veteran must prove in-
service exposure and a diagnosis of a current disability, but is
relieved of the burden of providing medical evidence of a nexus
between the current disability and the in-service exposure. Rather,
a nexus is presumed if the other conditions are met subject to the
regulatory exceptions in 38 C.F.R. 3.316(b). 38 C.F.R. 3.316; See
Pearlman v. West, 11 Vet. App. 443, 446 (1998). 

Even if the criteria for service connection under the provisions of
38 C.F.R. 3.316 are not met, a veteran is not precluded from
establishing service connection by proof of direct causation, as
noted above. See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir.
1994).

The record included copies of service medical records, which
reflect that the veteran sought treatment and was diagnosed with
bronchitis in February 1941. He sought treatment in August 1941 and
was diagnosed with nasopharyngitis, acute, catarrhal. The veteran
presented again in August 1942 with complaints of sore throat and
slight unproductive cough. Physical examination revealed a reddened
naso-pharynx. Lungs were clear. The veteran was hospitalized for
treatment of

- 5 -

nasopharyngitis, acute, catarrhal, cause undetermined. The veteran
was released to duty after two weeks of inpatient care. Records
indicate that the veteran was cured. There is no other treatment
for respiratory or otolaryngologic illness or complaints of record.

Also included in the record are VA outpatient records from May 1975
to September 1995. The progress notes from May 1975 to September
1980 are negative for complaints pertaining to the nose and throat.
The veteran complained of recent allergy and nose problems in late
1983. The veteran voiced repeated complaints of recent allergy and
nose: problems, increasing sinusitis symptoms, and shortness; of
breath with minimal activity between 1984 and 1986. Progress notes
from June 1986 reflect that chronic nasal allergy was now
improving. Between February 1987 and September 1995, the veteran
continued to seek treatment for complaints of flu or cold, coughing
in the mornings and the evenings and difficulty with expectorating
the mucous, headache and rhinorrhea on his blood pressure
medication, and nose (sinus) complaints. Notes from November 1987
indicate a diagnosis of bronchitis. Chest X-rays from January 1990
and March 1991 were interpreted to show no change from previous
films and to show no evidence of acute pulmonary disease. A mild
right septal deviation was observed upon physical examination in
November 1993. The veteran presented for follow-up treatment of
chronic bronchitis in October 1994, April 1995, and September 1995.

The record also includes a transcript of an August 1996 local
hearing in conjunction with an appeal for benefits for a lung
disorder. The pertinent testimony indicated that the veteran sealed
glass tubes of phosgene and chlorpicrin gases, which "would kill
you from the inside" and he experimented with these gases and also
mustard gas and Lucite. The veteran described all processes,
experiments, and the extent of his exposure. (Transcript (T.) at
pp. 4-9). During the hearing the veteran submitted articles from
DAV Magazine, October 1992, January/February 1995, and March/April
1995 issues, pertaining to eligibility for VA compensation for
disabilities resulting from mustard gas exposure during World War
II experiments.

- 6 -

R.M.C., M.D., wrote in December 1998 that based on his and the
veteran's review of the veteran's history, the veteran's primary
function during the war was to cap and create vials of substances
that were used for phosgene gas and mustard and Lucite bombs. The
history disclosed frequent exposure to fumes related to the gases
and frequent physical contact with grasses that were dusted with
residue from mustard and Lucite bomb explosions. The history
indicated that the veteran developed lung and respiratory problems
in his nose and sinuses in and around the time that he was working
with these agents and has continued to have problems over the
years. Dr. R.M.C. stated that it was "virtually impossible" to
determine whether the veteran has any potential of allergies, but
he had no family history of any close relative, either parents or
grandparents, who had allergy-type diathesis. Dr. C. indicated that
he had examined the veteran on December 8, 1998, and observed red
nasal mucosa, which is not consistent with allergies. His lungs
revealed increased chest anterior-posterior diameter and the
veteran had wheezes in both lungs anteriorly and posteriorly. Dr.
C. opined that given the time sequence in terms of duration and
when the veteran developed chronic sinus-related problems, and his
work with noxious chemical agents, his current sinus-related
problems are related to his exposure to noxious chemicals and it
seems probable that this exposure is the underlying etiology. He
further opined that granting the veteran some disability related to
his chronic sinus-related problems is reasonable.

VA outpatient treatment records from June 1998 to November 2002
reveal repeated refills for Albuterol oral inhaler.

The veteran underwent a VA C&P physical examination in December
2002 for nose, sinus, larynx, and pharynx. The examining physician
indicated that he reviewed the claims folder and the veteran's
medical chart. The examination report indicates a medical history
that is duplicative of that given to Dr. R.M.C. In addition, the
veteran reported that he and fellow-workers would saturate their
clothing with carbon tetrachloride to try and neutralize the
mustard gas when exposed to such in the field of tall grass. He
also described episodes where he had to unload metal drums of gas
that were leaking. The veteran did not have any recollection of any
specific episode of severe exposure or toxic effect from the gas

- 7 -

while he was in the service. He stated that none of his coworkers
in his unit had any significant exposure problems. He reported that
sometimes the substance would get on his skin and cause superficial
skin bums; he showed the examiner an example of such on his left
forearm. Review of his discharge evaluation noted no nose/sinus
problems. The VA examiner noted inpatient care in August 1941 for
nasopharyngitis, acute, catarrhal mild case, and that the report
indicated that the veteran was cured. The veteran indicated that a
few years after separation, he began to notice congestion in his
nose and sinuses and chronic post-nasal drainage. He indicated that
this has been an increasing problem in the last 17 years.

His current complaints included congestion of the nose and sinuses,
runny nose, and post-nasal drainage. He reported that he has to
blow his nose frequently and has tried some samples of intranasal
steroid sprays without much benefit and has used Sudafed
intermittently through the years, which dries it up and gives him
the most relief. He indicated that he is followed in the outpatient
clinic; he has not been treated for recurrent sinus infections.
Sinus X-rays taken in April 1996 were interpreted to show sinuses
were clear except for a small amount of mucosal swelling in the
floor of the right maxillary sinus. The veteran reported that he
believes that his exposure to gases contributed to his lung problem
and he has filed for disability compensation for this a number of
times, but claims have been twice denied. Physical examination
revealed a very verbal gentleman, who provided a lot of detail on
his duty in the service and his exposure to gases in the service.
He had no wheezing, but appeared a little short of breath. He
tended to breathe through his mouth, but be is able to breathe
through his nose. He bad hoarseness, but no cough. Examination of
the ears revealed ear canals and tympanic membranes were clear
except for an ear aid in the right ear. The nose was normal
externally. Intranasally, the nasal septum was straight and the
nasal mucosa looked normal. There were no polyps and no exudate.
The airway was open without any scarring or obstruction. The mouth
showed the oral cavity was clear and mucosa was normal.

The examiner concluded that the veteran had a history compatible
with chronic vasomotor rhinitis. He did not have a significant
history of allergies and the examiner did not think that his
condition was an allergic problem. He indicated that

- 8 -

a review of the medical records showed that the veteran was not
seen or treated. for his current problem while in the service or
following discharge from service, but rather, his symptoms have
really occurred primarily in the last 15 to 20 years. The examining
physician provided a final diagnosis of chronic vasomotor rhinitis;
lie concluded that there was no evidence of any other significant
active nose/sinus disease. He noted that the changes seen on X-ray
were minimal and not significant. The examining physician opined
that there was not a degree of medical probability that there is a
causal relationship between the veteran's chronic rhinitis and his
exposure to poison gas in service.

A review of the record reveals that the VA examiner and Dr. R.M.C.
came to opposing conclusions on the issue of service connection for
chronic rhinitis. Each report represents competent evidence on the
issue of etiology. The pivotal question is; which opinion, in light
of the entire record, presents the most probative evidence? While
the Board emphasizes that the adjudication of claims for benefits
under title 38 United States Code is nonadversarial, the Board as
well as RO adjudicators, are clearly charged with the task of
making credibility findings. See Eddy v. Brown, 9 Vet App. 52
(1996); Meyer v. Brown, 9 Vet App. 425 (1996); Gabrielson v. Brown,
7 Vet. App. 36 (1994); Elkins v. Gober, 229 F. 3d 1369 (2000);
Madden v. Brown, 125 F. 3d 1477, (Fed. Cir. 1997), Caluza v. Brown,
7 Vet. App. 498 (1995). In the instant case, Dr. R.M.C. points to
the timing of the onset of the veteran's sinus problems and the
duration of the current problems to conclude that it is related to
exposure to noxious chemicals in service. He also points to the
lack of evidence that there is an allergic component. The VA
examiner concurs with the assessment regarding allergic etiology;
however, he focuses on the absence of chronicity in service, the
long lapse of time between service and the manifestation of the
veteran's current condition to reach the conclusion that the
chronic rhinitis is not related to poisonous gas exposure.

The Board notes one significant difference between the two opinions
that appears on the face of the documents. Dr. R.M.C. indicates
that his opinion is based on the medical history provided from
interview of the veteran. He does not assert that he reviewed any
of the veteran's medical records. In contrast, the VA examiner
rioted

- 9 -

that he reviewed the claims file and VA medical records, which
happen to date back to the mid- 1970s. The VA records reflect no
complaint or treatment for nose or sinus complaints until 1980,
some 35 years after the veteran separated from service. The Board
finds this prolonged absence of complaint significant on the matter
of service connection. The lack of complaint and treatment is
consistent with the history given by the veteran in the
contemporaneously prepared records that his sinus problems have
really been bothering him over the last 17 years. It is also
consistent with service medical records and the VA examiner's
conclusion that the nasopharyngitis in service was acute and
resolved. If chronicity in service is not established, a showing of
continuity of symptoms after discharge is required to support the
claim. 38 C.F.R. 3.303(b). The 35-year lapse of documented
complaint and treatment precludes a finding of continuity of
symptoms after discharge. Absent a showing of chronicity in service
or continuity of symptoms after discharge, the Board has no
alternative but to find that service connection for chronic
rhinitis, either directly or presumptively, is not warranted.

Finally, the Board must emphasize that it has no doubt about the
appellant's good faith in bringing his claim. The Board is
confident that the appellant is personally convinced that his
chronic rhinitis resulted from exposure to chemical agents during
the veteran's service. Ultimately, however, the Board must conclude
that the medical evidence in this case is controlling and is simply
overwhelmingly against the claim. In such circumstances, the
benefit of the doubt doctrine is not for application.

Entitlement to an Increased Evaluation for Residuals-Total Left
Knee Replacement

Disability evaluations are determined by the application of the VA
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part
4. The percentage ratlngs contained in the Rating Schedule
represent, as far as can be practicably determined, the average
impairment in earning capacity resulting from diseases and injuries
incurred or aggravated during military service and their residual
conditions in civil occupations. 38 U.S.C.A. 1155; 38 C.F.R. 4.1.

- 10-

The terms "mild," "moderate" and "severe" are not defined in VA
regulations, and the Board must arrive at an equitable and just
decision after having evaluated the evidence. 38 C.F.R. 4.6.

Where there is a question as to which of two evaluations shall be
applied, the higher evaluation will be assigned if the disability
picture more nearly approximates the criteria required for that
rating. Otherwise, the lower rating will be assigned. 38 C.F.R.
4.7.

Disability of the musculoskeletal system is primarily the
inability, due to damage or inflammation in parts of the system, to
perform normal working movements of the body with normal excursion,
strength, speed, coordination and endurance. Functional loss may be
due to pain supported by adequate pathology and evidenced by
visible behavior of the claimant undertaking the motion. 38 C.F.R.
4.40.

The factors of disability affecting joints are reduction of normal
excursion of movements in different planes, weakened movement,
excess fatigability, swelling and pain on movement. 38 C.F.R. 4.45.

The Court has held that functional loss, supported by adequate
pathology and evidenced by visible behavior of the veteran
undertaking the motion, is recognized as resulting in disability .
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R.  4.10, 4.40,
4.45.

For one year following implantation of a knee prosthesis, a 100
percent evaluation is assigned. With chronic residuals consisting
of severe painful motion or weakness, a 60 percent evaluation is
assigned. Intermediate degrees of residual weakness, pain or
limitation of motion are evaluated by analogy to diagnostic codes
5256, 5261, or 5262. The minimum rating of residuals is 3O percent.
38 C.F.R. 4.71a, Diagnostic Code 5055 (2002).

Under Diagnostic Code 5261, a noncompensable rating is provided for
extension of the leg limited to 5 degrees, a 10 percent rating
where extension is limited to 10 degrees, a 20 percent rating where
extension is limited to 15 degrees, and a 30 percent rating is
assigned where extension is limited to 20 degrees. 38 C.F.R. 4.71a,
Diagnostic Code 5261 (2002).

Where entitlement to compensation has already been established and
an increase in the disability rating is at issue, the present level
of disability is of primary concern. See Francisco v. Brown, 7 Vet.
App. 55, 59 (1994).

The veteran gave personal testimony regarding the residuals of his
left total arthroplasty during the RO bearing in November 1998. His
testimony indicates as follows:

The veteran experiences a lot of popping and cracking in his knees
and a throbbing, pulsating pain "just like a heartbeat." He cannot
squat or get on his knees. He has a problem with stairs. In order
to sleep, he has to position his legs in a particular position. (T.
at p. 2, 5-6). He wakes up several times a night because of knee
pain. The pain is different from before the operation. The veteran
has a little swelling in his knees once in a while, which be
alleviates with an ice pack. (T. at p. 3). He walks well on solid
level ground, but has trouble walking on thick carpet, snow, or
sandy ground. He can stand for some time. His pain is greatest when
be is at rest or if he has overdone it. (T. at pp. 5-6). He takes
500 milligrams of Tylenol three times a day. (T. at pp. 3-4). The
period of physical therapy following the operation on the left knee
was at least twice as long than the right knee. (T. at p. 4). He
does physical therapy at home now with his wife. (T at p. 8). He
has problems with his leg muscles. (T. at p. 7).

The veteran's spouse testified that she can tell when the veteran's
left leg is bothering him because it starts cracking and popping.
He begins favoring his left leg by shifting his weight to the right
side. He lifts his left leg. (T. at p. 10). The muscles in the two
legs have different consistency and definition, which you can see
when he is flexing the muscle. (T. at p. 11).

- 12 -

C.C., Physical Therapist, provided two reports in late November
1998. The first report indicated the following information
pertinent to the veteran's knee disability: the veteran was seen in
physical therapy for total knee rehabilitation in May through
August 1997 and from July through August 1998. Both knees recovered
near full range of motion and improved strength significantly.
Functional activities of d@ally living have remained reduced
secondary to knee replacement. The veteran is unable to assume a
kneeling position and has slightly reduced functional strength in
bilateral knees. C.C. opined that the veteran had achieved the
maximum level of function to his knees that he will ever get and
that he will remain with some deficits regardless of further
medical interventions. He noted the veteran's excellent effort and
continuing diligent work at increasing his functional capacity. The
second report, dated five days later, indicated that the veteran
recovered quite nicely with both legs, but continues to be
debilitated especially in the left leg with range of motion and
functional mobility. Flexion of his left knee was limited to less
than 120 degrees at various times. The report further revealed that
the veteran was unable to perform a full squat or get on his knees
for any functional activities on the floor. Periodic pain and
stiffness continues with resulting reduction in overall function.
Overall endurance continues to be limited secondary to both knees
and respiratory difficulties.

The veteran underwent a VA C&P physical examination in October
1999. The veteran reported a history of undergoing a left total
knee arthroplasty in 1997 and a right total knee arthroplasty in
1998. He disclosed having experienced improvement during periods of
ambulation; however, he reported constant moderate to severe
bilateral knee pain while at rest. He indicated that the pain is
worse in his left knee than his right. The veteran indicated that
as a result of the pain, he has difficulty sleeping. He reported
occasional giving way of both knees and falling. His current
complaints were muscle weakness of both legs, easy fatigability,
and decreased motion of both knees. He stated that he loses
approximately 30 degrees of motion when his pain is most severe. He
takes four Tylenol per day for discomfort. He denied incoordination
and locking.

- 13 -

Physical examination indicated the veteran became short of breath
with ambulation. His gait was antalgic bilaterally. There were 20
cubic centimeter scars over both knees. There was no obvious
deformity. There was a bony hypertrophy in both knees and mild
muscle atrophy over both upper legs. No swelling was noted. There
was mild tenderness over the right knee on palpation; there was no
tenderness in the left knee. Deep tendon reflexes were zero out of
four. There was no joint noise with range of motion of the knees.
McMurray sign was negative. Range of motion demonstrated 0-100
degrees right knee and 0-110 degrees left knee. Motor examination
was four of five in the hamstrings bilaterally and three of five in
the quadriceps bilaterally. There was a 1+ anterior drawer sign and
no other ligamentous laxity noted. The diagnosis was status post
bilateral total knee arthroplasties-stable.

A review of the record indicates that the veteran's left knee
function was limited by pain and stiffness during periods of
physical therapy in May to August 1997 and from July to August
1998. Limited motion in the knee to less than 120 degrees; at
various times, inability to squat,inability to get on his knees for
any functional activities, and decreased endurance were noted as
his functional deficits during- his two courses of physical
therapy. The veteran testified in November 1998 that he experienced
a throbbing, pulsating pain "just like a heartbeat." He indicated
that the pain occurred both at rest and during any type of
exertional activity. These subjective complaints were essentially
repeated during the October 1999 VA examination. Review of the
objective findings shows no significant difference between his
functional capacity as given by the veteran's physical therapist
and the VA examining physician. Most notably, the range of motion
was found to be 0 to 110 degrees during the VA examination. The
Board finds that there is an approximate balance of positive and
negative evidence regarding the veteran's entitlement to an
increased evaluation to 60 percent from July 1998. Accordingly, the
benefit of the doubt in resolving this issue shall be given to the
claimant. 38 C.F.R. 3.102 (2002). As the veteran has limited his
appeal to a 60 percent evaluation from July 1, 1998 for service-
connected residuals, left knee total arthroplasty, the appeal of
this issue has been satisfied.

- 14 -

ORDER

Increased evaluation to 60 percent from July 1, 1998, for
residuals, total left knee replacement is granted.

Service connection for chronic rhinitis is denied.

V. L. Jordan 
Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103,, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel. In
the section entitled "Representation before VA," filing a "Notice
of Disagreement with respect to the claim on or after November 18,
1988" is no longer a condition for an attorney-at-law or a VA
accredited agent to charge you a fee for representing you.

- 15 -



